         Case 1:04-cr-01156-PAE Document 87 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      04 Cr. 1156 (PAE)
                       -v-
                                                                         ORDER

 JOSEPH SPENCER,
                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On July 10, 2020, the Court granted defendant Joseph Spencer’s motion for

reconsideration and underlying motion for compassionate release. Dkt. 84. In light of that order,

the Court re-sentences Spencer to time served.



                                                         PaJA.�
       SO ORDERED.

                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: July 14, 2020
       New York, New York
